


116 S1093 IS: Defenders of Bataan and Corregidor Congressional Gold Medal Act
U.S. Senate
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
116th CONGRESS1st Session
S. 1093
IN THE SENATE OF THE UNITED STATES

April 9, 2019
Mr. Udall (for himself and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs

A BILL
To award a Congressional Gold Medal to the troops from the United States and the Philippines who defended Bataan and Corregidor, in recognition of their personal sacrifice and service during World War II. 


1.Short titleThis Act may be cited as the Defenders of Bataan and Corregidor Congressional Gold Medal Act. 2.FindingsCongress finds the following:
(1)Hours after the attacks on Pearl Harbor, Hawaii, Imperial Japanese forces launched an attack on the Philippines, cutting off vital lines of communication to members of the Armed Forces of the United States (referred to in this Act as the Armed Forces) and Filipino troops in the Far East under the command of General Douglas MacArthur. (2)On December 8, 1941, the 200th and 515th Coast Artillery Regiments, successors to the New Mexico National Guardsmen who made up part of the famed Rough Riders of the Spanish-American War, were the first to fire.
(3)Despite being cut off from supply lines and reinforcements, members of the Armed Forces and Philippine troops quickly executed a plan to delay the Japanese invasion and defend the Philippines against that invasion. (4)Combined Armed Forces and Filipino ground forces fought a prolonged 6-month resistance to Imperial Japan’s invasion of the Philippines. With the Armed Forces unable to deliver reinforcements, the Armed Forces and Filipino forces slowly deteriorated in combat effectiveness through lack of food, supplies, ammunition, and disease as well as from no air and naval support.
(5)By December 10, 1941, the United States Army Air Corps airfields at Del Carmen, Clark, Nichols, and Nielson on Luzon in the Philippines, as well as the nearby United States naval facilities at Cavite and Olongapo had been destroyed. The surviving sailors, marines, and airmen were organized into provisional infantry units and sent to fight on the Bataan Peninsula. (6)By April 1942, troops from the United States and the Philippines had bravely and staunchly fought off enemy attacks in Bataan for more than 4 months under strenuous conditions that resulted in widespread starvation and disease.
(7)Securing the withdrawal of Armed Forces on Luzon to the Bataan Peninsula were: (A)1,809 New Mexico National Guardsmen from 200th and 515th Coast Artillery (Antiaircraft) regiments. First stationed at Fort Stotsenberg north of Manila, they are credited as being the First to Fire in the defense of the Philippines on December 8, 1941.
(B)1,006 National Guardsmen of the 192nd GHQ Light Tank Battalion (596) composed of Company A from Janesville, Wisconsin, Company B from Maywood, Illinois, Company C from Port Clinton, Ohio, and Company D from Harrodsburg, Kentucky, and the 194th Light Tank Battalion (410) composed of Company A from Brainerd, Minnesota, Company B from Saint Joseph, Missouri, and Company C from Salinas, California. The 192nd and 194th Tank Battalions had arrived in the Philippines on or before Thanksgiving Day, 1941. (8)Barely 1/2 of the men from these National Guard units returned home at the end of the war, with the majority dying as prisoners of war of the Imperial Japanese Army.
(9)By maintaining their position and engaging the enemy for as long as they did, the troops at Bataan were able to change the momentum of the war, delaying the Japanese timetable to take control of the Southeast Pacific for needed war materials. Because of the heroic actions of the defenders of Bataan, members of the Armed Forces and other Allied forces throughout the Pacific had time to regroup and prepare for the successful liberation of the Pacific and the Philippines. (10)On April 9, 1942, approximately 12,000 members of the Armed Forces and 66,000 Filipino soldiers became prisoners of war with the surrender of the Armed Forces and Filipino forces on the Bataan Peninsula in the Philippines by Major General Edward P. King.
(11)Beginning on April 9, 1942, and lasting for almost 2 weeks, troops from the Armed Forces and the Philippines were taken prisoner and forced to march 65 miles without any food, water, or medical care in what came to be known as the Bataan Death March. They marched from Marviveles north to the San Fernando train station. At San Fernando, the men were packed standing in unventilated boxcars for the 24-mile journey by rail to Capas. Survivors then marched an additional 3 miles to the makeshift prisoner-of-war camp at Camp O’Donnell, an unfinished Philippine Army training facility. (12)During this forced march, an estimated 700 members of the Armed Forces and possibly 10,000 Filipino soldiers died from starvation, lack of medical care, sheer exhaustion, or abuse by their captors. Hundreds of men on the Death March remain unaccounted for from the march and its immediate aftermath.
(13)Conditions at the prisoner-of-war camps were appalling, leading to increased disease and malnutrition, which precipitated extraordinary death rates of as high as 300 per day. (14)Thousands of troops fought under siege conditions on Corregidor (Fort Mills), a fortress island in Manila Bay, the headquarters of the wartime U.S. Army Forces in the Far East, and the nearby fortified islands of Fort Hughes, Fort Drum, and Fort Frank until May 6, 1942.
(15)On May 6, 1942, Corregidor, which had become the military command center for all the Philippines, United States Forces in the Philippines (USFIP), was surrendered by Lt. General Jonathan M. Wainwright. Nearly 10,000 members of the Armed Forces as well as over 3,000 Filipino soldiers and nurses became prisoners of war of Imperial Japan. (16)On June 6, 1942, the prisoners at Camp O’Donnell were transferred to Camp Cabanatuan, north of Camp O’Donnell.
(17)Nearly 26,000 of the 50,000 Filipino prisoners of war died at Camp O’Donnell and survivors were gradually paroled from September through December 1942. (18)Between September of 1942 and December of 1944, prisoners of war from the Armed Forces who had survived the horrific death march were shipped north for forced labor aboard hell ships and succumbed in great numbers because of the abysmal conditions. Many of those ships were mistakenly targeted by Allied naval forces because the Japanese military convoys were not properly labeled as carrying prisoners of war. The sinking of the Arisan Maru alone claimed nearly 1,800 lives of members of the Armed Forces.
(19)The prisoners who remained in the camps suffered from continued mistreatment, malnutrition, lack of medical care, and horrific conditions until they were liberated in 1945. (20)The veterans of Bataan and Corregidor represented the best of the United States and the Philippines, hailed from various locales across both countries, and represented true diversity.
(21)Over the subsequent decades, the veterans of Bataan and Corregidor formed support groups, were honored in local and State memorials, and told their stories to all people of the United States. (22)The United States Navy has continued to honor the history and stories of the veterans of Bataan by naming 2 ships after the battle, including 1 ship that is still in service, the USS Bataan (LHD–5), in memory of their valor and honorable resistance against Imperial Japanese forces.
(23)Many of the survivors of Bataan and Corregidor have died and those who remain continue to tell their stories. (24)The people of the United States and the Philippines are forever indebted to these men for—
(A)the courage and tenacity they demonstrated during the first 4 months of World War II fighting against enemy soldiers; and (B)the perseverance they demonstrated during 3 years of capture, imprisonment, and atrocious conditions, while maintaining dignity, honor, patriotism, and loyalty.
3.Congressional gold medal
(a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the collective award, on behalf of Congress, of a gold medal of appropriate design to the troops from the United States and the Philippines who defended Bataan and Corregidor, in recognition of their personal sacrifice and service during World War II. (b)Design and strikingFor purposes of the award under subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
(c)Smithsonian Institution
(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be displayed as appropriate and made available for research. (2)Sense of congressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display at other locations, particularly at locations that are associated with the prisoners of war at Bataan and the troops from the United States and the Philippines who defended Bataan and Corregidor.
4.Duplicate medals
(a)Striking of duplicatesUnder such regulations as the Secretary may prescribe, the Secretary may strike duplicates in bronze of the gold medal struck under section 3. (b)Selling of duplicatesThe Secretary may sell such duplicates under subsection (a) at a price sufficient to cover the costs of such duplicates, including labor, materials, dies, use of machinery, and overhead expenses.
(c)Proceeds of saleAmounts received from the sale of duplicate bronze medals under subsection (b) shall be deposited in the United States Mint Public Enterprise Fund. 5.Status of medals (a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.  